Interview Summary
1.	A proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claims as shown in the Examiner’s amendment below in order to place the application in condition for allowance.
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in a telephone interview with the Applicant’s Representative, Mr. ROBERT G. GRAHAM (Reg. No. 58,042), on June 3, 2022.
4.	Please amend claims 40, 41, 43, 48 and 49 as below:
	Claim 40. (Currently amended) A call answer system, comprising:	a first electronic device;	a second electronic device; and	a third electronic device;	wherein the first electronic device establishes a Bluetooth link to the second electronic device according to a Bluetooth protocol;	wherein the first electronic device receives call request information sent by the third electronic device;	wherein the first electronic device sends the call request information to the second electronic device through the Bluetooth link;	wherein the first electronic device establishes a Wi-Fi link to the second electronic device according to a Wi-Fi protocol;	wherein the second electronic device sends an answer command to the first electronic device through the Bluetooth link in response to the second electronic device receiving an incoming call answer operation of a user;	wherein the first electronic device sends the answer command to the third electronic device;	wherein the first electronic device establishes a call with the third electronic device; and	wherein the first electronic device receives a downlink audio signal sent by the third electronic device and sends the downlink audio signal to the second electronic device through the Wi-Fi link, and wherein the second electronic device converts the downlink audio signal into a sound signal and plays the sound signal;	wherein the second electronic device receives a device switching operation of the user;	wherein the second electronic device sends a sound channel switching command to the first electronic device through the Bluetooth link in response to the device switching operation; and	wherein the first electronic device converts the downlink audio signal into a sound signal and plays the sound signal in response to the sound channel switching command, and further in response to the first electronic device receiving a downlink audio signal sent by the third electronic device.
	Claim 41. (Canceled)
	Claim 43. (Currently amended) The system according to claim [[41]] 40, wherein the first electronic device further performs, in response to the sound channel switching command:	collecting a sound signal from the user;	converting the sound signal into an uplink audio signal; and	sending the uplink audio signal to the third electronic device.
	Claim 48. (Currently amended) A [[An]] first electronic device, comprising:	a touchscreen;	one or more processors coupled to the touchscreen; and	a non-transitory computer readable memory coupled to the one or more processors and storing instructions which, when executed by the one or more processors, cause the first electronic device to:		establish a Bluetooth link to a second electronic device according to a Bluetooth protocol;		receive call request information sent by a third electronic device;		send the call request information to the second electronic device through the Bluetooth link;		establish a Wi-Fi link to the second electronic device according to a Wi-Fi protocol;		send, in response to the first electronic device receiving an answer command sent by the second electronic device through the Bluetooth link, the answer command to the third electronic device;		establish a call with the third electronic device;		receive a downlink audio signal sent by the third electronic device;[[, and]]		send the downlink audio signal to the second electronic device through the Wi-Fi link;		receive a sound channel switching command sent by the second electronic device through the Bluetooth link;		convert the downlink audio signal into a sound signal in response to the sound channel switching command when the first electronic device receives a downlink audio signal sent by the third electronic device; and		play the sound signal.
	Claim 49. (Canceled)
5.	Claims 1, 3-7, 40, 43-48 and 50-54 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:	In interpreting the currently allowed claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the closest prior art of record.
	Takafumi Okayasu (United States Patent Application Publication No. US 2012/0244814 A1), hereinafter “Okayasu,” discloses a handsfree apparatus that, upon determining that radio waves of a WiFi link are deteriorated during a WiFi handsfree voice call, notifies a user that the radio waves of the WiFi link are deteriorated.  When the user selects a switchover from the WiFi link to a Bluetooth link, the handsfree apparatus starts a Bluetooth handsfree voice call by connecting the Bluetooth link, and then ends the WiFi handsfree voice call by disconnecting the WiFi link.  Thus, a handsfree voice call between the handsfree apparatus and a partner communication apparatus can be continued without interruption (See Okayasu, Abstract).	In particular, Okayasu discloses a vehicle equipped with a handsfree apparatus having both Bluetooth and WiFi capabilities (Okayasu, FIG. 1, paragraph [0025]).  As shown in FIG. 1, handsfree apparatus 1 includes a handsfree control circuit 2, a WiFi connection portion 3, a BT (Bluetooth) connection portion 4, a voice call audio process portion 5, a storage portion 6, a display control circuit 7, a touch operation input portion 8, and a vehicle local area network (LAN) interface (IF) portion 9.  The handsfree control circuit 2 includes or may function as a connection control section, a radio wave determination section, a disconnection determination section, and a connectibility determination section.  The WiFi connection portion 3 is referred to as a first wireless connection portion, and the BT connection portion 4 is referred to as a second wireless connection portion (See Okayasu, FIG. 1, paragraph [0026]).	Okayasu further teaches that the WiFi connection portion 3 is connectable with an access point 10 and a mobile rooter 11 installed along roads outside the subject vehicle through a WiFi link based on the WiFi communication standards.  Each of the access point 10 and the mobile rooter 11 may be referred to as a first connection apparatus, while the WiFi link may be referred to as a first short range wireless link.  Likewise, the BT connection portion 4 is connectable with a mobile phone 12, which has Bluetooth communication function and brought in the subject vehicle, through a Bluetooth link based on the Bluetooth communication standards.  The Bluetooth link may be referred to as a second short range wireless link and the mobile phone 12 may be referred to as a second connection apparatus (Okayasu, FIG. 1, paragraph [0027]).	In addition, Okayasu teaches that during a handsfree voice call through the WiFi link, the handsfree control circuit 2 connects the WiFi link between the WiFi connection portion 3 and the access point 10 or the mobile rooter 11.  The audio signal from the partner communication apparatus 14 is thus transmitted to the WiFi connection portion 3 by the access point 10 and the mobile rooter 11 through the WiFi link.  When the audio signal is received, the handsfree control circuit 2 outputs the audio signal to the speakers 17 and 18 of the handsfree apparatus 1 as the received audio signal.  At the same time, when the voice of the user is input to the microphone 15 of the handsfree apparatus 1, the handsfree control circuit 2 transmits the audio signal as the transmitted audio signal from the WiFi connection portion 3 to the partner communication apparatus 14 via the access point 10 or the mobile rooter 11 through the WiFi link.  In contrast, during a handsfree voice call through the Bluetooth link, the handsfree control circuit connects the Bluetooth link between the BT connection portion 4 and the mobile phone 12.  The audio signal from the partner communication apparatus 14 is thus transmitted to the mobile phone 12, and the audio signal is again transmitted to the BT connection portion 4 by the mobile phone 12 through the Bluetooth link and is outputted with the speakers 17 and 18 of the handsfree apparatus 1 as the received audio signal.  At the same time, when the voice of the user is input to the microphone 15 of the handsfree apparatus 1, the handsfree control circuit 2 transmits the audio signal as the transmitted audio signal from the BT connection portion 4 to the mobile phone 12 through the Bluetooth link, and the mobile phone 12 transmits the transmitted audio signal to the partner communication apparatus 14.  Okayasu teaches that handsfree voice calls based on WiFi have higher voice quality, higher communication speed performance and lower cost (calling rate) than handsfree voice calls based on the Bluetooth (See Okayasu, paragraphs [0037]-[0038]).
	Ryoya TAKAYAMA (United States Patent Application Publication No. US 2020/0015308 A1), hereinafter “TAKAYAMA,” discloses a terminal apparatus that can connect to an audio instrument by one or both of a first wireless communication system (a using WiFi connection) or a second wireless communication system (using a Bluetooth connection) having a bandwidth narrower than that of the first wireless communication system, the terminal apparatus being configured to determine whether or not the first wireless communication system is adopted for connection when a button to display a library is tapped, connect to the audio instrument by the first wireless communication system in a case where the determination result is affirmative, and connect to the audio instrument by the second wireless communication system in a case where the determination result is negative (See TAKAYAMA, Abstract).	With reference to FIG. 3, TAKAYAMA teaches that after a wireless connection to an audio reproduction apparatus 2 is established by WiFi or Bluetooth, a browsing display 31 is displayed on the screen of the smartphone 1.  TAKAYAMA notes that as a result of performing a WiFi connection after a Bluetooth connection, or performing a connection in a reverse order, smartphone 1 may be connected to the audio reproduction apparatus 2 by both WiFi and Bluetooth communication systems (See TAKAYAMA, FIG. 3, paragraph [0040]).	Furthermore, in the smartphone 1, when a user taps the browsing button 33 on the browsing screen 31, the control app of the smartphone 1 determines whether or not a WiFi connection is available, as illustrated as step ST1.  When the determination result is affirmative, in other words, when a WiFi connection is determined to be available, a browsing screen 41 is displayed.  The browsing screen 41 displays folders of an artist, an album, a category, and the like.  When the determination result in the determination step ST1 is negative, in other words, when a Bluetooth connection is determined to be available, a browsing screen 42 is displayed.  The browsing screen 42 is a display in which an artist name, an album title, music title, and a category are displayed on the horizontal axis, and a country name is displayed on the vertical axis (See TAKAYAMA, paragraphs [0043]-[0044]).	TAKAYAMA teaches that in a case where a WiFi connection has been established, the WiFi connection is used in preference to Bluetooth.  Accordingly, in a case where the smartphone 1 is connected to the audio reproduction apparatus 2 by both WiFi and Bluetooth, the WiFi connection, which is advantageous in terms of sound quality, can be selected (See TAKAYAMA, paragraph [0048]).	More particularly, TAKAYAMA teaches that in the case of WiFi, since bandwidth is wider than that of Bluetooth, transmitting audio data without compression and adopting a codec system with a high sound quality are possible.  For a terminal such as an “Android” smartphone, a configuration supporting both Bluetooth and WiFi is possible, and in such cases in which connections by both Bluetooth and WiFi are allowed, TAKAYAMA teaches that it is preferable to select the WiFi connection in terms of sound quality.  Furthermore, TAKAYAMA notes that in a case where a WiFi connection is not made when a user performs an operation to select WiFi, conventionally, a message prompting a user to perform an operation for the WiFi connection is displayed.  However, when the Bluetooth connection is allowed, it is convenient for a user to perform audio reproduction by Bluetooth without performing WiFi connection processing.  TAKAYAMA thus teaches that the present technology provides a terminal apparatus and a communication method capable of using a connection of a communication system advantageous in terms of sound quality when two wireless communications are possible and of improving the operability of a user (See TAKAYAMA, paragraphs [0007]-[0008]).
	Qu et al. (United States Patent No. US 9,622,057 B1), hereinafter “Qu,” discloses a device and method for forwarding voice calls received at the device to a paired computing device.  A mobile communication device receives a new voice call while a current voice call is active.  A user is presented with a selectable option for forwarding the new voice call on a display device.  Upon detecting selection of the selectable option, the method retrieves from memory one or more stored device identifiers, each associated with a paired computing device, and displays the one or more stored device identifiers.  Upon detecting selection of a device identifier of the one or more stored device identifiers, the method forwards the new voice call, using the communication interface of the mobile communication device, to the paired computing device associated with the device identifier (See Qu, Abstract).	More particularly, Qu discloses a system 100 (See FIG. 1) including a mobile communication device 102, a server 104, three computing devices 106-1, 106-2, 106-3, and at least one communication network 108.  Referring to FIG. 1, device 102 and server 104 are configured to communicate with each other using network 108 and respective links 110, 112.  Server 104 and computing device 106-1 are configured to communicate with each other using network 108 and respective links 112 and 114-1.  Similarly, server 104 and computing device 106-2 are configured to communicate with each other using network 108 and respective links 112 and 114-2 and server 104 and computing device 106-3 are configured to communicate with each other using network 108 and respective links 112 and 114-3.  Device 102 and computing device 106-1 are configured to communicate with each other using link 116-1.  Similarly, device 102 and computing device 106-2 are configured to communicate with each other using link 116-2 and device 102 and computing device 106-3 are configured to communicate with each other using link 116-3 (Qu, FIG. 1, col. 4, ll. 39-43, ll. 48-64).  Qu teaches that links 110, 112, 114 and 116 can comprise any suitable links for enabling device 102, server 104 and devices 106 to communicate, and can include WiFi and/or Bluetooth (See Qu, col. 5, l. 66-col. 6, l. 34).	With reference to FIG. 3, Qu teaches a method 300 of forwarding calls received at device 102 to a paired computing device (i.e., one of devices 106).  At block 302 device 102 receives a new voice call from network 108 while a current voice call is active on device 102 (See Qu, FIG. 3, col. 12, ll. 46-49).  After the new voice call is received at block 302, Qu teaches that method 300 proceeds to block 304, where processor 118 displays, on display 122 of device 102, a selectable icon for forwarding the new voice call to a paired computing device, such as e.g., computing device 106 (See Qu, FIG. 3, col. 13, ll. 13-17).  At block 306, processor 118 determines whether selection of the selectable icon has been detected, and when detecting such selection, method 300 proceeds to block 308, where processor 118 retrieves from memory 132, paired computing device list 140 and displays, on display 122 of device 102, each paired computing device ID included in paired computing device list 140 (See Qu, FIG.3, col. 13, ll. 25-39).  At block 310, processor 118 determines whether selection of one of the computing device ID’s of the computing device ID’s displayed on display 122 is detected.  When processor 118 detects selection of one of the computing device ID’s of the computing device ID’s displayed on display 122, method 300 proceeds to block 312 (See Qu, FIG. 3, col. 13, ll. 40-53).  At block 312, processor 118 forwards the new voice call to the paired computing device associated with the selected computing device ID during the current voice call (i.e. while the current voice call is active on device 102) without terminating the current voice call to enable the paired computing device associated with the selected computing device ID to answer the new voice call (See Qu, FIG. 3, col. 13, ll. 54-60).
	However, the prior art of records, individually or in combination, fail to explicitly teach or render obvious the features and limitations of the broadest independent claim (method claim 1), including establishing, by a first electronic device, a Bluetooth link to a second electronic device according to a Bluetooth protocol; receiving, by the first electronic device, call request information sent by a third electronic device; sending, by the first electronic device, the call request information to the second electronic device through the Bluetooth link; establishing, by the first electronic device, a Wi-Fi link to the second electronic device according to a Wi-Fi protocol; sending, by the first electronic device in response to the first electronic device receiving an answer command sent by the second electronic device through the Bluetooth link, the answer command to the third electronic device; establishing, by the first electronic device, a call with the third electronic device; performing at least one of: receiving, by the first electronic device, a downlink audio signal sent by the third electronic device, and sending the downlink audio signal to the second electronic device through the Wi-Fi link; or receiving, by the first electronic device, an uplink audio signal sent by the second electronic device through the Wi-Fi link, and sending the uplink audio signal to the third electronic device; receiving, by the first electronic device, a sound channel switching command sent by the second electronic device through the Bluetooth link; and converting, by the first electronic device, in response to the sound channel switching command, and further in response to the first electronic device receiving a downlink audio signal sent by the third electronic device, the downlink audio signal into a sound signal, and playing the sound signal.	Each of independent claims 40 and 48 are narrower in scope than independent claim 1, as each of independent claims 40 and 48 perform limitations substantially as described in method claim 1 and also contain additional features than method claim 1; therefore, they are also allowed.
	Dependent claims 3-7 and 54 further limit allowed independent claim 1; therefore, they are also allowed.  Likewise, dependent claims 43-47 and 50-53 further limit the allowed independent claims 40 and 48, respectively; therefore, they are also allowed.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441